Citation Nr: 1741873	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-09 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for traumatic injury of inferior alveolar nerve (also claimed as trigeminal neuropathy).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1989 to January 1993.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  The Board observes, however, the case is under the jurisdiction of the New Orleans RO.

In November 2016, a video-conference hearing was held before the undersigned.  A transcript of the proceeding has been uploaded to the Veteran's electronic file.

In January 2010, the Veteran submitted a claim for service connection for a psychiatric disability.  In October 2010, the RO granted service connection for posttraumatic stress disorder (PTSD) rated 50 percent.  In April 2011, the Veteran filed a claim for a total disability rating based on individual unemployability (TDIU) due to PTSD.  In October 2015, the RO issued a rating decision granting the Veteran's claim for TDIU, effective January 1, 2014.  During the November 2016 hearing, the Veteran and his representative appear to raise a claim for an earlier effective date for the grant of TDIU.  The Board advises the Veteran and his representative that should the Veteran desire to present a claim of entitlement to an earlier effective date for the award of a TDIU, he must file the appropriate claims form with the agency of original jurisdiction (AOJ).  38 C.F.R. §§ 3.1 (p), 3.155, 3.160 (2016).  See also 79 Fed. Reg. 57660  (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)


FINDING OF FACT

The service-connected residuals of traumatic injury of inferior alveolar nerve (claimed as trigeminal neuropathy) is manifested by mild to moderate numbness and decreased sensation in the right lower face which is productive of moderate incomplete paralysis and the trigeminal neuropathy does not more closely approximate severe incomplete paralysis or complete paralysis.
CONCLUSION OF LAW

For the entire period of the appeal, the criteria for a disability rating in excess of 10 percent for trigeminal neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.20, 4.123, 4.124, 4.124a, Diagnostic Code (Code) 8205 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

By way of history, a March 1997 rating decision granted service connection for right trigeminal nerve neuropathy and a 10 percent rating was assigned under Code 8205.  In February 2008, the Veteran filed a claim for an increased rating.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2016).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

As noted, the Veteran's trigeminal neuropathy is currently rated as 10 percent disabling under Code 8205 for paralysis of the fifth (trigeminal) cranial nerve.  Neuritis of the fifth (trigeminal) cranial nerve is rated under Code 8305, and neuralgia of the fifth (trigeminal) cranial nerve is rated under Code 8405.  38 C.F.R. § 4.124a.

Under these codes moderate incomplete paralysis of the fifth (trigeminal) cranial nerve is rated 10 percent disabling; severe incomplete paralysis is rated 30 percent disabling; and complete paralysis is rated 50 percent disabling.  Id.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In rating cranial nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  Similarly, neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The relevant evidence of record includes a VA examination dated in April 2009.  During the examination the Veteran stated he has intermittent sharp shocking pain in the right side of the face.  He indicated that it recurs perhaps 3 times a week, and lasts from 30 minutes to several hours.  He reported that he takes over-the-counter medication for the pain.  Examination of the cranial nerves II through XII were intact except there was decreased temperature and pin prick sensation in right V3 distribution from the ankle of the jaw to the midline.  Reflexes trace to absent and equal.  The assessment was moderate incomplete sensory loss of third division right fifth cranial nerve.

Another VA examination was conducted in October, 2011, which provided a diagnosis of traumatic injury of inferior alveolar nerve.  The examiner noted intermittent mild pain to the right lower face with moderate numbness of the right lower face.  Muscle strength was normal.  Incomplete moderate paralysis was noted.

A VA medical opinion was provided in December 2011 that noted the Veteran had complaints of intermittent pain and numbness of moderate severity.  He reported that he takes Advil or aspirin with relief of the intermittent pain.

A review of the VA treatment records show the Veteran's recurrent complaints of numbness and pain in his jaw in the area affected by the fifth cranial nerve.  The VA treatment records do not show any reports of facial drooping or other evidence of impaired motor function in the jaw or facial muscles. 

The Veteran was examined again in February 2015.  During the examination it was found that the Veteran has complaints of numbness in the right lower jaw from midline to a bit proximal to mid cheek.  He indicated he gets intermittent sharp pain in the right mid lower jaw along the lower margin that radiates up.  He noted that sometimes the whole right side of his face hurts, and he takes Aleve for this pain. The examiner indicated that the Veteran had symptoms of moderate intermittent pain in the upper and mid face, with severe numbness in the lower face.  Muscle strength in the lower right jaw and face muscles was normal on testing.  The fifth cranial nerve demonstrated absent sensation in the right lower face.  The examiner assessed the paralysis of the fifth cranial nerve as incomplete and severe, but wholly sensory.  The examiner indicated that the Veteran did not have any impairment in his ability to perform occupational activities or other activities secondary to the nerve condition.

The Veteran later testified at his hearing in November 2016 that he experiences constant numbness and pain to include headaches in the right side of his face.  He also noted the pain interferes with his sleep.  He indicated that he receives no treatment other than over-the-counter Advil for the pain.  Hearing Transcript, pgs. 13-16.  
Based upon review of the record, the Board concludes that the service-connected trigeminal neuropathy more closely approximates moderate incomplete paralysis and the weight of the competent and credible evidence does not establish severe incomplete paralysis or complete paralysis of the trigeminal nerve.  

The relevant evidence, VA examination reports, indicates that the Veteran reported having numbness and pain in the right side of his face since service.  The VA examiners indicated that the nerve affected was cranial nerve V (trigeminal).  The symptoms due to the nerve damage were moderate intermittent pain with severe numbness in the right mid face.  Muscle strength testing was normal.  Sensory examination was normal with the exception of decreased sensation in the right mid face.  The VA examiners assessed the severity of the nerve injury to be moderate incomplete paralysis of the right trigeminal nerve.  The VA examiner stated that the nerve damage did not impact the Veteran's ability to work. 

The weight of the evidence does not show or more nearly approximate severe incomplete paralysis or impairment or complete paralysis of the trigeminal nerve.  

As such, the Board concludes that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent under Code 8205 for the trigeminal neuropathy.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for an increased disability rating must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant higher ratings; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the evidence of record.  This includes both the Veteran's reports and medical records.  The Veteran's conclusions alone are not controlling.  The medical findings directly address the criteria under which the disability is evaluated and do not support a higher schedular rating.

The Board also acknowledges that the Veteran and his representative have indicated that a referral for an extraschedular rating is warranted.  The Board finds that the schedular evaluation assigned for the service-connected trigeminal neuropathy is adequate in this case.  The Veteran's symptoms of pain, and specifically numbness/diminished sensation are specifically contemplated in the schedular rating that is assigned.  Moreover, the schedular rating criteria provide that a higher rating is available if the symptomatology causes more severe incomplete paralysis or complete paralysis.  The rating criteria under Code 8205 reasonably describe the disability level and symptomatology, and provides for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Hence, as the schedular rating reasonably describes the Veteran's disability picture, the assigned schedular evaluation is adequate, and referral for extraschedular consideration is not warranted.

Finally, as noted, the Veteran has been awarded a TDIU due to service-connected PTSD.  There is no indication that his trigeminal neuropathy affects his ability to engage in substantial gainful employment.


ORDER

A rating in excess of 10 percent for traumatic injury of inferior alveolar nerve (also claimed as trigeminal neuropathy) is denied.




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals











Department of Veterans Affairs


